DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The IDS filed 12/28/2020 has been considered.
Response to Arguments
Applicant’s arguments, see Remarks pg. 10, filed 12/23/2020, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 103 have been fully considered and are persuasive in view of the amendment to the claim.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ghosh et al. (US 2014/0323882). See rejection below.
Applicant’s arguments, see Remarks pg. 11-12, with respect to the rejection(s) of claim(s) 13 under 35 U.S.C. 103 have been fully considered and are persuasive in view of the amendment to the claim.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Bank et al. (US 2019/0192035). See rejection below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Gillberg et al. (US 9586052) (hereinafter Gillberg) in view of Ghosh et al. (US 2014/0323882) (hereinafter Ghosh), further in view of Siejko et al. (US 8886313) (hereinafter Siejko).
Regarding claims 1 and 7, Gillberg discloses a system and method for use in cardiac evaluation (Abstract) comprising: an electrode apparatus comprising a plurality of external electrodes to be located proximate a patient's skin (Fig. 1-3, electrode apparatus 110); display (Fig. 1, display apparatus 130) comprising a graphical user interface to present information (Fig. 7 depicts GUI with hemodynamic response information) for use in assisting a user in at least one of assessing the patient's cardiac health (Col. 2, ll. 15-19: “systems and methods may be used to evaluate the cardiac health of a patient”), evaluating and adjusting cardiac therapy delivered to the patient (Col. 20, ll. 38-40: “(GUI) 150 for use in evaluating and/or configuring cardiac therapy”), and navigating at least one implantable electrode to a region of the patient's heart (Col. 20, ll. 28-33: “The graphical user interface 132 may be configured to… assisting a user in navigating at least one implantable electrode to a region of the patient’s heart”); and computing apparatus comprising processing circuitry (Fig. 1, computing apparatus 140), the computing apparatus operably coupled to the electrode apparatus and the display (Fig. 1, computing apparatus 
Gillberg does not disclose the cardiac therapy scenario selection region depicting the plurality of different cardiac therapy scenarios, wherein a depiction of a cardiac therapy scenario of the plurality of different cardiac therapy scenarios includes an indication of at least one of a pacing configuration, an AV delay, and an LV pacing site of a cardiac therapy associated with the respective cardiac therapy scenario. 
Ghosh, however, teaches systems and methods for identifying optimal electrical vectors (Front Page) wherein a plurality of different cardiac therapy scenarios are depicted on a GUI 132 which include an indication of pacing configuration and an LV pacing site of a cardiac therapy associated with the respective cardiac therapy scenario (Fig. 9). Ghosh also teaches that this GUI is used for identification of optimal electrical vectors (Abstract; Fig. 9, optimal vector indicator 172; Para. 134).  It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Gillberg such that the cardiac therapy scenario selection region depicts the plurality of different cardiac 
Gillberg also does not teach displaying a ranking of the selected cardiac therapy scenarios based on the generated electrical heterogeneity information. Gillberg does suggest, however, that a “transfer function model can be used to rank order vectors and settings in terms of acute hemodynamics response. The settings could involve different AV or VV delays and/or different pacing vectoring of a combination of LV pacing vectors (multipoint LV pacing)” (Col. 5, ll. 26-31). Additionally, Siejko teaches systems and methods for ranking and selection of pacing vectors (Abstract) wherein a computing apparatus is configured to display a ranking of the selected cardiac therapy scenarios based on the generated electrical heterogeneity information (Fig. 4B; Col. 15, ll. 16-22: “ranking hierarchy 490… may be generated on the display 430… ranks the LV cathodes based on the measured value of hemodynamic function”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Gillberg’s computing apparatus to display a ranking of the selected cardiac therapy scenarios based on the generated electrical heterogeneity information. This is obvious in view of Gillberg’s suggestions of ranking order vectors and settings as well as Siejko’s teaching that the ranking may be generated on the display for review by a physician (Col. 15, ll. 16-22). Making this modification would be helpful in providing “more efficient selection of pacing electrode combinations (pacing vectors) for pacing a heart chamber” (Col. 6, ll. 14-16).
Regarding claims 2 and 8, Gillberg discloses the electrical heterogeneity information comprising a global standard deviation of surrogate electrical activation times monitored by the plurality of external electrodes (Col. 2, ll. 44-48: “global standard deviation of surrogate electrical activation times”).
Regarding claims 3 and 9, Gillberg discloses the plurality of electrodes comprises two or more left external electrodes configured to be located proximate the left side of the patient (Col. 2, ll. 50-54: “two or more left external electrodes”), wherein the electrical heterogeneity information comprises an average of electrical activation times monitored by the two or more left external electrodes (Col. 2, ll. 50-54: “a left average of surrogate electrical activation times”).
Regarding claims 4 and 10, Gillberg discloses the selected cardiac therapy scenarios are ranked based on a primary metric of electrical heterogeneity (Col. 5, ll. 26-31: “rank order vectors and settings in terms of acute hemodynamic response”). Additionally, Siejko teaches the selected cardiac therapy scenarios are ranked based on a primary metric of electrical heterogeneity (Fig. 4B; Col. 15, ll. 16-22: “ranking hierarchy 490… may be generated on the display 430… ranks the LV cathodes based on the measured value of hemodynamic function”).
Regarding claims 6 and 12, Gillberg discloses all the elements of the claimed invention except for displaying a ranking of the selected cardiac therapy scenarios based on the generated cardiac heterogeneity information comprises displaying a plurality of rankings of the different groups of selected cardiac therapy scenarios. Siejko, however, teaches displaying a plurality of rankings of the different groups of selected cardiac therapy scenarios (Fig. 4B depicts a plurality of rankings with various groups of pacing vectors). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Gillberg’s computing apparatus to displaying a plurality of rankings of the different groups of selected cardiac therapy scenarios. This is obvious in view of Gillberg’s suggestions of ranking order vectors and settings as well as Siejko’s teaching that the ranking may be generated on the display for review by a physician (Col. 15, ll. 16-22). Making this modification would be helpful in providing “more efficient selection of pacing electrode combinations (pacing vectors) for pacing a heart chamber” (Col. 6, ll. 14-16).
Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Gillberg in view of Siejko in view of Ghosh, further in view of Zhang et al. (US Patent No. 8617082) (hereinafter Zhang).
Regarding claims 5 and 11, Gillberg modified by Siejko does not disclose two or more of the selected cardiac therapy scenarios being further ranked based on a secondary metric of electrical heterogeneity if the primary metric of electrical heterogeneity of the two more selected cardiac therapy scenarios are within a selected threshold from each other.
Zhang, however, teaches a ranking scheme for a method of heart sounds-based pacing optimization (Abstract; Col. 20, ll. 7-8: “ranking scheme may be used to choose between various sets of pacing parameters”), wherein a highest priority metric is chosen for a field of possible pacing parameter sets and the sets are narrowed to the set with the best value for the high priority metric. If there is still more than one pacing parameter set that results in this value, the remaining pacing sets are further narrowed by a second metric, and this process is continued until only one set of pacing parameters remains (Col. 20, ll. 10-18). Zhang effectively teaches two or more of the selected cardiac therapy scenarios (Zhang’s pacing parameter sets) being further ranked based on a secondary metric of electrical heterogeneity if the primary metric of electrical heterogeneity of the two more selected cardiac therapy scenarios are within a selected threshold from each other (in Zhang’s case, when the primary metrics of multiple pacing parameter sets are equal to the best value for the primary metric).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify modified Gillberg to incorporate Zhang’s method of ranking pacing parameter sets and further rank two or more of the selected cardiac therapy scenarios based on a secondary metric of electrical heterogeneity if the primary metric of electrical heterogeneity of the two more selected cardiac therapy scenarios are within a selected threshold from each other. Doing so would result in a pacing parameter value being implemented that is more effective for CRT (Col. 19, ll. 64 – Col. 20, ll. 2)
Claims 13-24 are rejected under 35 U.S.C. 103 as being unpatentable over Gillberg in view of Ramanathan et al. (US 2013/0245473) (hereinafter Ramanathan), further in view of Rosenberg et al. (US 2011/0054559) (hereinafter Rosenberg), further in view of Bank et al. (US 2019/0192035) (hereinafter Bank).
Regarding claims 13 and 19, Gillberg discloses a system and method for use in cardiac evaluation (Abstract) comprising: an electrode apparatus comprising a plurality of external electrodes to be located proximate a patient's skin (Fig. 1-3, electrode apparatus 110); display (Fig. 1, display apparatus 130) comprising a graphical user interface to present information (Fig. 7 depicts GUI with hemodynamic response information) for use in assisting a user in at least one of assessing a patient's cardiac health (Col. 2, ll. 15-19: “systems and methods may be used to evaluate the cardiac health of a patient”), evaluating and adjusting cardiac therapy delivered to a patient (Col. 20, ll. 38-40: “(GUI) 150 for use in evaluating and/or configuring cardiac therapy”), and navigating at least one implantable electrode to a region of the patient's heart (Col. 20, ll. 28-33: “The graphical user interface 132 may be configured to… assisting a user in navigating at least one implantable electrode to a region of the patient’s heart”); and computing apparatus comprising processing circuitry (Fig. 1, computing apparatus 140), the computing apparatus operably coupled to the electrode apparatus and the display (Fig. 1, computing apparatus includes display and is connected to electrode apparatus by wire), the computing apparatus configured to: monitor electrical activity from the patient's skin using the plurality of external electrodes for each of a plurality of different cardiac therapy scenarios (Col. 2, ll. 30-44: “monitor baseline electrical activity using the plurality of external electrodes… monitor therapy electrical activity… using a selected pacing configuration (e.g. one or more pacing settings)”).
Gillberg does not disclose displaying, on the graphical user interface, a plurality of graphical maps of electrical activation based on the monitored electrical activity, each of the plurality of graphical maps of electrical activation corresponding to a different cardiac therapy scenario of the plurality of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Gillberg to display, on the graphical user interface, a plurality of graphical maps of electrical activation based on the monitored electrical activity, each of the plurality of graphical maps of electrical activation corresponding to a different cardiac therapy scenario of the plurality of different cardiac therapy scenarios than each other as taught by Ramanathan. Doing so would be useful in determining optimal lead placement and pacing parameters, which can be utilized as tools during cardiac resynchronization therapy (CRT) and/or after CRT device implant (Para. [0108], last sentence).
Furthermore, Gillberg in view of Ramanathan does not teach displaying a plurality of graphical maps of electrical activation simultaneously based on the monitored electrical activity. Rosenberg, however, teaches that certain therapy factors can be accounted for by displaying multiple maps adjacent to each other on a display for ease of comparison (Para. [0105], last sentence). It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Gillberg in view of Ramanathan to display a plurality of graphical maps of electrical activation simultaneously in order to provide for ease of comparison between the maps, as taught by Rosenberg.
Finally, modified Gillberg does not teach the plurality of graphical maps arranged in rows and columns in accordance with adjustment of cardiac therapy settings such that each column of graphical maps includes graphical maps having a same first cardiac therapy setting and varying second cardiac 
Taking the teachings of the prior art in combination, it would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify modified Gillberg to have the plurality of graphical maps arranged in rows and columns in accordance with adjustment of cardiac therapy settings such that each column of graphical maps includes graphical maps having a same first cardiac therapy setting and varying second cardiac therapy settings. Making this modification would be useful for allowing a practitioner to ascertain which of various cardiac therapy settings results in improvement of cardiac electrical heterogeneity of the patient, as taught by Bank.
Regarding claims 14 and 20, Gillberg discloses each of the plurality of different cardiac therapy scenarios comprise at least one of different pacing configuration, AV delay, and LV pacing site (Col. 5, ll. 35-40: “a selected pacing configuration (e.g., one or more pacing settings such as one or more of A-V intervals, V-V intervals, pacing vectors (e.g., multipoint pacing vectors), pacing energy outputs, pacing locations, multipoint pacing timing, cathode location, etc.)”).
Regarding claims 15 and 21, modified Gillberg teaches generating electrical heterogeneity information for each of the plurality of different cardiac therapy scenarios based on the monitored electrical activity generate electrical heterogeneity information for each of the plurality of different cardiac therapy scenarios based on the monitored electrical activity (Col. 2, ll. 40-44: “generate electrical heterogeneity information… for each of the baseline electrical activity and the therapy electrical activity”). 
 Gillberg does not disclose displaying the electrical heterogeneity information proximate to each of the plurality of graphical maps of electrical activation corresponding to the same cardiac therapy scenario as the graphical map of electrical activation, wherein the electrical heterogeneity information includes at least one of a standard deviation of activation times (SDAT) and an average of left ventricular activation times (LVAT). Ramanathan, however, teaches that, “the indication of heart function for each set of parameters can be provided as a graphical element that is superimposed onto a cardiac map 194 being visualized on the corresponding display 192” (Para. [0094], second sentence).  Additionally, Bank teaches the use of electrical heterogeneity information including a standard deviation of activation times (SDAT) (Bank, Fig. 8B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Gillberg to displaying the electrical heterogeneity information proximate to each of the plurality of graphical maps of electrical activation corresponding to the same cardiac therapy scenario as the graphical map of electrical activation as taught by Ramanathan in order to present an indication of heart function on a display (Para. [0094], first sentence). It would have also been obvious include electrical heterogeneity information including a standard deviation of activation times (SDAT) in order to provide an exemplary metric of cardiac electrical heterogeneity for which to monitor improvements in this data, as taught by Bank (Para. 97, 114).
Regarding claims 16 and 22, Gillberg discloses the plurality of electrodes comprising two or more left external electrodes configured to be located proximate the left side of the patient (Col. 2, ll. 50-54: “two or more left external electrodes”), wherein the electrical heterogeneity information comprises at least one of: a global standard deviation of surrogate electrical activation times monitored by the plurality of external electrodes (Col. 2, ll. 44-48: “global standard deviation of surrogate electrical activation times”); and a left metric of electrical activation times monitored by the two or more left external electrodes (Col. 2, ll. 50-54: “a left average of surrogate electrical activation times”).
Regarding claims 17 and 23, Gillberg discloses the electrical heterogeneity information comprises a percentage change in the electrical heterogeneity information determined from electrical activity monitored during the corresponding cardiac therapy scenario and electrical heterogeneity information determined from electrical activity monitored during intrinsic cardiac activation (Col. 19, ll. 51-60: “the therapy heterogeneity information be divided by the baseline heterogeneity information to generate the percentage, or ratio, of the improvement of the hemodynamic response from baseline”).
Regarding claims 18 and 24, Gillberg discloses all the elements of the claimed invention except for displaying, on the graphical user interface, a graphical map of intrinsic electrical activation based on electrical activity monitoring during intrinsic cardiac activation. Ramanathan, however, teaches displaying a graphical map of intrinsic electrical activation based on electrical activity monitoring during intrinsic cardiac activation (Fig. 8A-8B; Para. [0105]: “the maps 200 and 202… respectively depict activation maps showing interventricular dyssynchrony for a baseline patient condition”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Gillberg’s GUI to display a graphical map of intrinsic electrical activation based on electrical activity monitoring during intrinsic cardiac activation in order to provide a comparison between intrinsic electrical activation and therapy cardiac electrical activation (Para. [0106], second sentence).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anant A Gupta whose telephone number is (571)272-8088.  The examiner can normally be reached on Mon-Fri 9 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/A.A.G./
Anant A GuptaExaminer, Art Unit 3792  


/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792